,."" ·, \.
                                                                                                                                 -·w;~,...,..,.-
                                                                                                                                                   ) (c
 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                     UNITED STATES DISTRICT CO
                                                SOUTHERN DISTRICT OF CALIFORNIA                                   SEP 1 9 2019
                      United States of America
                                      v.

                     Crisanto Guevara-Calderon                               Case Number: 3:19-mj-23864

                                                                             Paul W. Blake
                                                                             Defendant's Attorney


 REGISTRATION NO. 51391208

 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint
                                           -----------------------------
      •   was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                    Nature of Offense                                                             Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

      D The defendant has been found not guilty on count(s)
                                                                          -------------------
      •   Count(s)
                     ------------------
                                                                              dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                                                                          (   .. · I '   'T '{)
                                •    TIME SERVED                          [j~· ____· _1_1_r_1,- - - - days
      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, September 19, 2019
                                                                           Date of Imposition of Sentence



                DUSM
                                                                             JJ.V
                                                                           HONORABLE F. A. GOSSETT III
                                                                           UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                   3:19-mj-23864
